Exhibit 10.2
FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
     THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”),
dated as of January 6, 2009, is entered into by and between WACHOVIA BANK,
NATIONAL ASSOCIATION, as successor to Congress Capital Finance Corporation
(Western) (“Lender”), and ECOST.COM, INC., a Delaware corporation, (“Borrower”).
RECITALS
     A. Borrower and Lender are parties to that certain Loan and Security
Agreement dated August 3, 2004, as amended by that certain First Amendment to
Loan and Security Agreement, that certain Second Amendment to Loan and Security
Agreement, that certain Third Amendment to Loan and Security Agreement, that
certain Fourth Amendment to Loan and Security Agreement and as modified by that
certain letter agreement dated November 29, 2005 (as amended, restated,
supplemented or otherwise modified at any time or from time to time, the “Loan
Agreement”), pursuant to which Lender has made certain loans and financial
accommodations available to Borrower.
     B. Lender and Borrower now wish to amend the Loan Agreement on the terms
and conditions set forth herein.
     C. Each of Borrower and Lender is entering into this Amendment with the
understanding and agreement that, except as specifically provided herein, none
of Lender’s rights or remedies as set forth in the Loan Agreement is being
waived or modified by the terms of this Amendment.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
     1. Defined Terms. Unless otherwise defined in this Amendment, any initially
capitalized terms used in this Amendment shall have the respective meanings
ascribed thereto in the Loan Agreement.
     2. Amendments to Loan Agreement.
          (a) Section 1 of the Loan Agreement is hereby amended by adding the
following definitions to the Loan Agreement to be placed in a manner that
maintains numerical order:
     “1.2a “Adjusted Eurodollar Rate” shall mean, with respect to each Interest
Period for any Eurodollar Rate Loan comprising part of the same borrowing
(including conversions, extensions and renewals), the rate per annum determined
by dividing (a) the London Interbank Offered Rate for such Interest Period by
(b) a percentage equal to: (i) one (1) minus (ii) the Reserve Percentage. For
purposes hereof, “Reserve Percentage” shall mean for any day, that percentage
(expressed as a decimal) which is in effect from
Fifth Amendment to Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



time to time under Regulation D of the Board of Governors of the Federal Reserve
System (or any successor), as such regulation may be amended from time to time
or any successor regulation, as the maximum reserve requirement (including,
without limitation, any basic, supplemental, emergency, special, or marginal
reserves) applicable with respect to Eurocurrency liabilities as that term is
defined in Regulation D (or against any other category of liabilities that
includes deposits by reference to which the interest rate of Eurodollar Loans is
determined), whether or not Lender has any Eurocurrency liabilities subject to
such reserve requirement at that time. Eurodollar Loans shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credits for proration, exceptions or
offsets that may be available from time to time to Lender. The Adjusted
Eurodollar Rate shall be adjusted automatically on and as of the effective date
of any change in the Reserve Percentage.”
     “1.27a “Eurodollar Rate Loans” shall mean any Loans or portion thereof on
which interest is payable based on the Adjusted Eurodollar Rate in accordance
with the terms hereof.”
     “1.38a “Interest Period” shall mean for any Eurodollar Rate Loan, a period
of approximately one (1), two (2), or three (3) months duration as Borrower may
elect, the exact duration to be determined in accordance with the customary
practice in the applicable Eurodollar Rate market; provided, that, Borrower may
not elect an Interest Period which will end after the last day of the
then-current term of this Agreement.”
     “1.46a “London Interbank Offered Rate” shall mean, with respect to any
Eurodollar Loan for the Interest Period applicable thereto, the rate of interest
per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing
on Telerate Page 3750 (or any successor page) as the London interbank offered
rate for deposits in U.S. Dollars at approximately 11:00 A.M. (London time) two
(2) Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period; provided, that, if more than one rate is
specified on Telerate Page 3750, the applicable rate shall be the arithmetic
mean of all such rates. If, for any reason, such rate is not available, the term
“London Interbank Offered Rate” shall mean, with respect to any Eurodollar Loan
for the Interest Period applicable thereto, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters
Screen LIBO Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period for a term comparable to such Interest Period;
provided, however, if more than one rate is specified on Reuters Screen LIBO
Page, the applicable rate shall be the arithmetic mean of all such rates.”
     “1.58a “Prime Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Prime Rate in accordance with the terms
thereof.”
          (b) Clause (a) of the definition of “Borrowing Base” in Section 1.7 of
the Loan Agreement is hereby amended and restated to read in its entirety as
follows:
Fifth Amendment to Loan and Security Agreement

2



--------------------------------------------------------------------------------



 



     “(a) eighty-five percent (85%) of Eligible Accounts; plus;”
          (c) Section 1.8 of the Loan Agreement is hereby amended and restated
to read in its entirety as follows:
     “‘Business Day’ shall mean any day other than a Saturday, Sunday, or other
day on which commercial banks are authorized or required to close under the laws
of the State of California or the State of North Carolina, and a day on which
Lender is open for the transaction of business, except that if a determination
of a Business Day shall relate to any Eurodollar Rate Loans, the term Business
Day shall also exclude any day on which banks are closed for dealings in dollar
deposits in the London interbank market or other applicable Eurodollar Rate
market.”
          (d) Section 1.39 of the Loan Agreement is hereby amended and restated
to read in its entirety as follows:
     “‘Interest Rate’ shall mean,
     (a) Subject to clause (b) of this definition below:
(i) as to Prime Rate Loans, a rate per annum equal to the greater of (x) three
percent (3.00%) or (y) the sum of the “Applicable Prime Rate Margin” if the
average Excess Availability for the immediately preceding four (4) fiscal
quarters for the Borrower is at or within the amounts indicated for such
percentage (set forth below), plus the Prime Rate,
(ii) as to Eurodollar Rate Loans, a rate per annum equal to the greater of
(x) three percent (3.00%) or (y) the sum of the corresponding “Applicable
Eurodollar Rate Margin” if the average Excess Availability for the immediately
preceding four (4) fiscal quarters is at or within the amounts indicated for
such percentage (set forth below), plus the Adjusted Eurodollar Rate (in each
case, based on the Eurodollar Rate applicable for the Interest Period selected
by Borrower, as in effect three (3) Business Days after the date of receipt by
Lender of the request of Borrower for such Eurodollar Rate Loans in accordance
with the terms hereof, whether such rate is higher or lower than any rate
previously quoted to Borrower).

                                              Applicable             Applicable
Prime   Eurodollar Pricing Level   Excess Availability   Rate Margin   Rate
Margin
I
  $3,000,001 or more     0.75 %     3.00 %
II
  $ 1,000,000 to $3,000,000       1.00 %     3.50 %
III
  less than $1,000,000     1.25 %     4.00 %

Fifth Amendment to Loan and Security Agreement

3



--------------------------------------------------------------------------------



 



Any increase or decrease in the Interest Rate resulting from a change in average
Excess Availability for the immediately preceding four (4) fiscal quarters shall
become effective as of the first Business Day immediately following the end of a
fiscal quarter of Borrower; provided, however, that if average Excess
Availability for the immediately preceding four (4) fiscal quarters cannot be
determined, Pricing Level III shall apply as of the first Business Day
immediately following the end of a fiscal quarter of Borrower until such time as
average Excess Availability is determined. In addition, at all times (i) either
(A) during the period on and after the date of termination or non-renewal hereof
until such time as all Obligations are indefeasibly paid and satisfied in full
in immediately available funds, or (B) during the period from and after the date
of the occurrence of any Event of Default, and for so long as such Event of
Default is continuing as determined by Lender and (ii) when the Revolving Loans
are outstanding in excess of the amounts available to Borrower under Section 2
(whether or not such excess(es) arise or are made with or without Lender’s
knowledge or consent and whether made before or after an Event of Default),
Pricing Level III shall apply.
     (b) Notwithstanding anything to the contrary contained in clause (a) of
this definition, the Interest Rate shall mean the rate of two percent (2.00%)
per annum in excess of the rate per annum calculated pursuant to clause (a) of
this definition, at Lender’s option, without notice, (i) either (A) for the
period on and after the date of termination or non-renewal hereof until such
time as all Obligations are indefeasibly paid and satisfied in full in
immediately available funds, or (B) for the period from and after the date of
the occurrence of any Event of Default, and for so long as such Event of Default
is continuing as determined by Lender and (ii) on the Revolving Loans to at any
time outstanding in excess of the amounts available to Borrower under Section 2
(whether or not such excess(es) arise or are made with or without Lender’s
knowledge or consent and whether made before or after an Event of Default).”
          (e) Section 2.2(b) of the Loan Agreement is hereby amended and
restated to read in its entirety as follows:
     “(b) In addition to any charges, fees or expenses charged by any bank or
issuer in connection with the Letter of Credit Accommodations, Borrower shall
pay to Lender a letter of credit fee at a rate equal to three percent (3.00%)
per annum on the daily outstanding balance of the Letter of Credit
Accommodations for the immediately preceding month (or part thereof), payable in
arrears as of the first day of each succeeding month, except that Borrower shall
pay to Lender such letter of credit fee, at Lender’s option, without notice, at
a rate equal to five percent (5.00%) per annum on such daily outstanding balance
for: (i) the period from and after
Fifth Amendment to Loan and Security Agreement

4



--------------------------------------------------------------------------------



 



the date of termination or non-renewal hereof until Lender has received full and
final payment of all Obligations (notwithstanding entry of a judgment against
Borrower) and (ii) the period from and after the date of the occurrence of an
Event of Default for so long as such Event of Default is continuing as
determined by Lender. Such letter of credit fee shall be calculated on the basis
of a three hundred sixty (360) day year and actual days elapsed and the
obligation of Borrower to pay such fee shall survive the termination or
non-renewal of this Agreement.”
          (f) Section 3.1 of the Loan Agreement is hereby amended and restated
to read in its entirety as follows:
     “3.1 Interest.
     (a) Borrower shall pay to Lender interest on the outstanding principal
amount of the Loans at the Interest Rate. All interest accruing hereunder on and
after the date of any Event of Default or termination or non-renewal hereof
shall be payable on demand.
     (b) Borrower may from time to time request Eurodollar Rate Loans or may
request that Prime Rate Loans be converted to Eurodollar Rate Loans or that any
existing Eurodollar Rate Loans continue for an additional Interest Period. Such
request from Borrower shall specify the amount of the Eurodollar Rate Loans or
the amount of the Prime Rate Loans to be converted to Eurodollar Rate Loans or
the amount of the Eurodollar Rate Loans to be continued (subject to the limits
set forth below) and the Interest Period to be applicable to such Eurodollar
Rate Loans. Subject to the terms and conditions contained herein, three
(3) Business Days after receipt by Lender of such a request from Borrower, such
Eurodollar Rate Loans shall be made or Prime Rate Loans shall be converted to
Eurodollar Rate Loans or such Eurodollar Rate Loans shall continue, as the case
may be, provided, that, (i) no Default or Event of Default shall exist or have
occurred and be continuing, (ii) no party hereto shall have sent any notice of
termination of this Agreement, (iii) Borrower shall have complied with such
customary procedures as are established by Lender and specified by Lender to
Borrower from time to time for requests by Borrower for Eurodollar Rate Loans,
(iv) no more than four (4) Interest Periods may be in effect at any one time,
(v) the aggregate amount of the Eurodollar Rate Loans must be in an amount not
less than $1,000,000 or an integral multiple of $500,000 in excess thereof,
(vi) the maximum amount of the Eurodollar Rate Loans at any time requested by
Borrower shall not exceed the amount equal to eighty (80%) percent of the lowest
principal amount of the Revolving Loans which it is anticipated will be
outstanding during the applicable Interest Period, as determined by Lender (but
with no obligation of Lender to make such Loans), and (vii) Lender shall have
determined that the Interest Period or Adjusted Eurodollar Rate is available to
Lender through the Reference Bank and can be readily determined as of the date
of the request for such Eurodollar Rate Loan by Borrower. Any request by
Borrower for Eurodollar Rate Loans or to convert Prime Rate Loans to Eurodollar
Rate Loans or to continue any existing Eurodollar Rate Loans shall be
irrevocable. Notwithstanding anything to the contrary contained herein, Lender
and Reference Bank shall not be required to purchase United States Dollar
deposits in the London interbank market or other applicable Eurodollar Rate
market to fund any Eurodollar Rate Loans, but the provisions hereof shall be
deemed to apply as if Lender and Reference Bank had purchased such deposits to
fund the Eurodollar Rate Loans.
Fifth Amendment to Loan and Security Agreement

5



--------------------------------------------------------------------------------



 



     (c) Any Eurodollar Rate Loans shall automatically convert to Prime Rate
Loans upon the last day of the applicable Interest Period, unless Lender has
received and approved a request to continue such Eurodollar Rate Loan at least
three (3) Business Days prior to such last day in accordance with the terms
hereof. Any Eurodollar Rate Loans shall, at Lender’s option, upon notice by
Lender to Borrower, be subsequently converted to Prime Rate Loans in the event
that this Agreement shall terminate or not be renewed. Borrower shall pay to
Lender, upon demand by Lender (or Lender may, at its option, charge any loan
account of Borrower) any amounts required to compensate Lender, the Reference
Bank or any participant with Lender for any loss (including loss of anticipated
profits), cost or expense incurred by such person, as a result of the conversion
of Eurodollar Rate Loans to Prime Rate Loans pursuant to any of the foregoing.
     (d) Interest shall be payable by Borrower to Lender monthly in arrears not
later than the first day of each calendar month and shall be calculated on the
basis of a three hundred sixty (360) day year and actual days elapsed. The
interest rate on non-contingent Obligations (other than Eurodollar Rate Loans)
shall increase or decrease by an amount equal to each increase or decrease in
the Prime Rate effective on the first day of the month after any change in such
Prime Rate is announced based on the Prime Rate in effect on the last day of the
month in which any such change occurs. In no event shall charges constituting
interest payable by Borrower to Lender exceed the maximum amount or the rate
permitted under any applicable law or regulation, and if any such part or
provision of this Agreement is in contravention of any such law or regulation,
such part or provision shall be deemed amended to conform thereto.”
          (g) Section 3.4 of the Loan Agreement is hereby amended and restated
to read in its entirety as follows:
     “Servicing Fee. Borrower shall pay to Lender monthly a servicing fee in an
amount equal to One Thousand Dollars ($1,000) in respect of Lender’s services
for each month (or part thereof) while this Agreement remains in effect and for
so long thereafter as any of the Obligations are outstanding, which fee shall be
fully earned as of and payable in advance on the date hereof and on the first
day of each month hereafter.”
          (h) Section 3.6 of the Loan Agreement is hereby amended and restated
to read in its entirety as follows:
     “3.6 Changes in Laws and Increased Costs of Loans.
     (a) If after the date hereof, either (i) any change in, or in the
interpretation of, any law or regulation is introduced, including, without
limitation, with respect to reserve requirements, applicable to Lender or any
banking or financial institution from whom Lender borrows funds or obtains
credit (a “Funding Bank”), or (ii) a Funding Bank or Lender complies with any
future guideline or request from any central bank or other Governmental
Authority or (iii) a Funding Bank or Lender determines that the adoption of any
applicable law, rule or regulation regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
Fifth Amendment to Loan and Security Agreement

6



--------------------------------------------------------------------------------



 



interpretation or administration thereof has or would have the effect described
below, or a Funding Bank or Lender complies with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, and in the case of any event set
forth in this clause (iii), such adoption, change or compliance has or would
have the direct or indirect effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration the Funding Bank’s or Lender’s policies with respect
to capital adequacy) by an amount deemed by Lender to be material, and the
result of any of the foregoing events described in clauses (i), (ii) or (iii) is
or results in an increase in the cost to Lender of funding or maintaining the
Loans or the Letter of Credit Accommodations, then Borrower shall from time to
time upon demand by Lender pay to Lender additional amounts sufficient to
indemnify Lender against such increased cost on an after-tax basis (after taking
into account applicable deductions and credits in respect of the amount
indemnified). A certificate as to the amount of such increased cost shall be
submitted to Borrower by Lender and shall be conclusive, absent manifest error.
In determining any additional amounts due from Borrower under this Section
3.6(a), Lender shall act reasonably and in good faith and will, to the extent
that the increased costs, reductions, or amounts received or receivable relate
to the Lender’s or a Participant’s loans or commitments generally and are not
specifically attributable to the Loans and commitments hereunder, use averaging
and attribution methods which are reasonable and equitable and which cover all
such loans and commitments by the Lender or such Participant, as the case may
be, whether or not the loan documentation for such other loans and commitments
permits the Lender or such Participant to receive compensation costs of the type
described in this Section 3.6(a).
     (b) If prior to the first day of any Interest Period, (i) Lender shall have
determined in good faith (which determination shall be conclusive and binding
upon Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Adjusted
Eurodollar Rate for such Interest Period, (ii) Lender determines that the
Adjusted Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to Lender of making or
maintaining Eurodollar Rate Loans during such Interest Period, or (iii) Dollar
deposits in the principal amounts of the Eurodollar Rate Loans to which such
Interest Period is to be applicable are not generally available in the London
interbank market, Lender shall give telecopy or telephonic notice thereof to
Borrower as soon as practicable thereafter, and will also give prompt written
notice to Borrower when such conditions no longer exist. If such notice is given
(A) any Eurodollar Rate Loans requested to be made on the first day of such
Interest Period shall be made as Prime Rate Loans, (B) any Loans that were to
have been converted on the first day of such Interest Period to or continued as
Eurodollar Rate Loans shall be converted to or continued as Prime Rate Loans and
(C) each outstanding Eurodollar Rate Loan shall be converted, on the last day of
the then-current Interest Period thereof, to Prime Rate Loans. Until such notice
has been withdrawn by Lender, no further Eurodollar Rate Loans shall be made or
continued as such, nor shall Borrower have the right to convert Prime Rate Loans
to Eurodollar Rate Loans.
Fifth Amendment to Loan and Security Agreement

7



--------------------------------------------------------------------------------



 



     (c) Notwithstanding any other provision herein, if the adoption of or any
change in any law, treaty, rule or regulation or final, non-appealable
determination of an arbitrator or a court or other Governmental Authority or in
the interpretation or application thereof occurring after the date hereof shall
make it unlawful for Lender to make or maintain Eurodollar Rate Loans as
contemplated by this Agreement, (i) Lender shall promptly give written notice of
such circumstances to Borrower (which notice shall be withdrawn whenever such
circumstances no longer exist), (ii) the commitment of Lender hereunder to make
Eurodollar Rate Loans, continue Eurodollar Rate Loans as such and convert Prime
Rate Loans to Eurodollar Rate Loans shall forthwith be canceled and, until such
time as it shall no longer be unlawful for Lender to make or maintain Eurodollar
Rate Loans, Lender shall then have a commitment only to make a Prime Rate Loan
when a Eurodollar Rate Loan is requested and (iii) Loans then outstanding as
Eurodollar Rate Loans, if any, shall be converted automatically to Prime Rate
Loans on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by law. If any
such conversion of a Eurodollar Rate Loan occurs on a day which is not the last
day of the then current Interest Period with respect thereto, Borrower shall pay
to such Lender such amounts, if any, as may be required pursuant to
Section 3.6(d) below.
     (d) Borrower shall indemnify Lender and hold Lender harmless from any loss
or expense which Lender may sustain or incur as a consequence of (i) default by
Borrower in making a borrowing of, conversion into or extension of Eurodollar
Rate Loans after Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (ii) default by Borrower in making any
prepayment of a Eurodollar Rate Loan after Borrower has given a notice thereof
in accordance with the provisions of this Agreement, and (iii) the making of a
prepayment of Eurodollar Rate Loans on a day which is not the last day of an
Interest Period with respect thereto. With respect to Eurodollar Rate Loans,
such indemnification may include an amount equal to the excess, if any, of
(A) the amount of interest which would have accrued on the amount so prepaid, or
not so borrowed, converted or extended, for the period from the date of such
prepayment or of such failure to borrow, convert or extend to the last day of
the applicable Interest Period (or, in the case of a failure to borrow, convert
or extend, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Eurodollar
Rate Loans provided for herein over (B) the amount of interest (as reasonably
determined by such Lender) which would have accrued to Lender on such amount by
placing such amount on deposit for a comparable period with leading banks in the
interbank Eurodollar market. This covenant shall survive the termination or
non-renewal of this Agreement and the payment of the Obligations.
          (i) Costs and Expenses. The amount “$850.00” contained in
Section 9.20(f) of the Loan Agreement shall be deleted and the amount “$1,000”
shall be substituted therefor.
          (j) The first sentence of Section 12.1(a) of the Loan Agreement is
hereby amended and restated to read in its entirety as follows:
Fifth Amendment to Loan and Security Agreement

8



--------------------------------------------------------------------------------



 



“This Agreement and the other Financing Agreements shall become effective as of
the date set forth on the first page hereof and shall continue in full force and
effect for a term ending on May 31, 2011 (the ‘Renewal Date’), and from year to
year thereafter, unless sooner terminated pursuant to the terms hereof.”
     3. Amendment Fee. Borrower shall pay Lender an amendment fee in the amount
of $15,000, which shall be due and payable, and fully earned by Lender, on the
date of this Amendment.
     4. Effectiveness of this Amendment. The following shall have occurred
before this Amendment is effective:
          (a) Amendment. Lender shall have received this Amendment duly executed
by Borrower, together with the following Acknowledgment by Guarantor duly
executed by PFSweb, in a sufficient number of counterparts for distribution to
all parties.
          (b) Representations and Warranties. The representations and warranties
set forth herein and in each Financing Agreement (after giving effect to this
Amendment) shall be true and correct (other than any such representations or
warranties that, by their terms, are specifically made as of a date other than
the date hereof).
          (c) Other Required Documentation. All other documents and legal
matters in connection with the transactions contemplated by this Amendment shall
have been delivered or executed or recorded, as applicable, and shall be in form
and substance satisfactory to Lender in all respects.
     5. Representations and Warranties. Borrower represents and warrants to
Lender as follows:
          (a) Authority and Due Execution. Borrower has all requisite corporate
power and authority to execute and deliver this Amendment, and to perform its
obligations hereunder and under the Financing Agreements (as amended or modified
hereby). The execution, delivery and performance by Borrower of this Amendment
(i) are within the power of Borrower, (ii) have been duly authorized and
approved by all necessary corporate action and no other corporate proceedings
are necessary to consummate such transactions, and (iii) have received all
necessary governmental approvals, if any, and do not contravene any law or any
contractual obligations or restrictions binding on Borrower.
          (b) Enforceability. This Amendment has been duly executed and
delivered by Borrower. This Amendment and each Financing Agreement (as amended
or modified hereby) is the legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, and is in full force
and effect.
          (c) Representations and Warranties. The representations and warranties
contained in each Financing Agreement (other than any such representations or
warranties that, by their terms, are specifically made as of a date other than
the date hereof) are true and correct on and as of the date hereof as though
made on and as of the date hereof.
Fifth Amendment to Loan and Security Agreement

9



--------------------------------------------------------------------------------



 



          (d) No Default. No event has occurred and is continuing that
constitutes a Default or an Event of Default.
     6. Governing Law. The validity, interpretation, construction and
enforcement of this Amendment and the rights of the parties hereunder, shall be
determined under, governed by and construed in accordance with the internal laws
of the State of California but excluding any principles of conflicts of law or
other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of California.
     7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment. Any party delivering an executed counterpart of this Amendment by
telefacsimile shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of this Amendment.
     8. Reference to and Effect on the Financing Agreements.
          (a) Upon and after the effectiveness of this Amendment, each reference
in the Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Loan Agreement, and each reference in the other
Financing Agreements to “the Loan Agreement”, “thereunder”, “thereof” or words
of like import referring to the Loan Agreement, shall mean and be a reference to
the Loan Agreement as modified and amended hereby.
          (b) Except as specifically amended above, the Loan Agreement and all
other Financing Agreements, are and shall continue to be in full force and
effect and are hereby in all respects reaffirmed, ratified, approved and
confirmed and shall constitute the legal, valid, binding and enforceable
obligations of Borrower to Lender.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of Lender under any of the Financing Agreements, nor constitute
a waiver of any provision of any of the Financing Agreements.
          (d) To the extent that any terms and conditions in any of the
Financing Agreements shall contradict or be in conflict with any terms or
conditions of the Loan Agreement, after giving effect to this Amendment, such
terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Loan Agreement as modified or amended
hereby.
     9. Estoppel. To induce Lender to enter into this Amendment and to continue
to make advances to Borrower under the Loan Agreement, and without limiting
Borrower’s rights to contest Lender’s monthly statements in accordance with
Section 6.2 of the Loan Agreement, Borrower hereby acknowledges and agrees that,
as of the date hereof, there exists no right of offset, defense, counterclaim or
objection in favor of Borrower as against Lender with respect to the
Obligations.
Fifth Amendment to Loan and Security Agreement

10



--------------------------------------------------------------------------------



 



     10. No Waiver. The execution of this Amendment and acceptance of any other
documents related hereto shall not be deemed to be a waiver of any Event of
Default under the Loan Agreement or any breach, default or event of default
under any other Financing Agreement, whether or not known to Lender and whether
or not existing on the date of this Amendment.
     11. Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of each of Borrower and Lender and their respective successors
and assigns.
     12. Captions and Headings. The captions or section headings at various
places in this Amendment are intended for convenience only and do not constitute
and shall not be interpreted as part of this Amendment.
     13. Integration. This Amendment, together with the other Financing
Agreements, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.
     14. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
     15. No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Amendment. In the event an ambiguity or
question of intent or interpretation arises, this Amendment shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Amendment.
     16. No Other Changes. Except as explicitly amended or modified by this
Amendment, all of the terms and conditions of the Loan Agreement shall remain in
full force and effect.
     17. Expenses of Lender. As provided in the Loan Agreement, Borrower agrees
to pay on demand all reasonable costs and expenses incurred by Lender in
connection with the preparation, negotiation and execution of this Amendment and
the other Loan Documents executed pursuant hereto and any and all amendments,
modifications, and supplements thereto, including without limitation the
reasonable costs and fees of Lender’s legal counsel, and all reasonable costs
and expenses incurred by Lender in connection with the enforcement or
preservation of any rights under the Loan Agreement, as amended hereby, or any
other Loan Document, including without limitation the reasonable costs and fees
of Lender’s legal counsel.
     18. RELEASE. BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM LENDER. BORROWER HEREBY VOLUNTARILY AND KNOWINGLY
RELEASES AND FOREVER DISCHARGES LENDER, ITS PREDECESSORS, AGENTS, EMPLOYEES,
Fifth Amendment to Loan and Security Agreement

11



--------------------------------------------------------------------------------



 



SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AMENDMENT IS EXECUTED, WHICH THE BORROWER MAY NOW OR HEREAFTER
HAVE AGAINST LENDER, ITS PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING,
TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST
LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE LOAN
AGREEMENT OR OTHER AGREEMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS
AMENDMENT.
[SIGNATURE PAGE FOLLOWS]
Fifth Amendment to Loan and Security Agreement

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

                  ECOST.COM, INC., a Delaware corporation
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
          WACHOVIA BANK, NATIONAL ASSOCIATION
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

Signature Page to Fifth Amendment to Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT BY GUARANTOR
Dated as of January 6, 2009
     The undersigned (“Guarantor”) with respect to its Guaranty made in favor of
Lender (as amended, modified or supplemented, “Guaranty”), hereby acknowledges
and agrees to the foregoing Fifth Amendment to Loan and Security Agreement (the
“Amendment”) and confirms and agrees that its Guaranty is and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects except that, upon the effectiveness of, and on and after the date of
the Amendment, each reference in such Guaranty to the Loan Agreement (as defined
in the Amendment), “thereunder”, “thereof” or words of like import referring to
the “Loan Agreement”, shall mean and be a reference to the Loan Agreement as
amended or modified by the Amendment. Although Lender has informed Guarantor of
the matters set forth above, and Guarantor has acknowledged the same, Guarantor
understands and agrees that Lender has no duty under the Loan Agreement, the
Guaranty or any other agreement with Guarantor to so notify Guarantor or to seek
such an acknowledgement, and nothing contained herein is intended to or shall
create such a duty as to any advances or transaction hereafter.

                  PFSWEB, INC., a Delaware corporation
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

Acknowledgment by Guarantor

 